Citation Nr: 1011043	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Petersburg, Florida that denied the Veteran's 
claim for service connection for degenerative arthritis of 
the lumbar spine.  The Board notes that jurisdiction in this 
case has been transferred to the RO located in Louisville, 
Kentucky.

The Board notes that the Veteran requested a Travel Board 
hearing, which was scheduled for January 2009 in St. 
Petersburg, Florida.  In December 2008, the Veteran requested 
that the hearing be rescheduled in Louisville, Kentucky due 
to a change of residence, and the hearing was rescheduled for 
April 2009 in Louisville.  In March 2009, the Veteran 
requested that the hearing be rescheduled again, and in 
January 2010, he formally withdrew his request for a hearing 
by way of his representative.  As such, the Veteran's request 
for a hearing is considered withdrawn, and this matter is 
ready for decision.


FINDING OF FACT

1.  Kyphoscoliosis was noted upon entry into service, but the 
evidence clearly and unmistakably shows that it was not 
aggravated during service, to include as a consequence of a 
back injury sustained therein.

2.  Degenerative arthritis of the lumbar spine is not shown 
by the most probative evidence of record to have had its 
onset during service or within one year of service, or to be 
otherwise etiologically related to service.





CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by active military service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
degenerative arthritis of the lumbar spine, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a VCAA letter dated January 2007 fully 
satisfied the notice requirements of the VCAA with respect to 
the Veteran's claim.  The letter advised the Veteran how to 
substantiate his claim, the respective responsibilities of VA 
and the Veteran, and how VA determines disability ratings and 
effective dates (Dingess).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
are in the claims file, as well as all of the relevant VA 
treatment records and private treatment records identified by 
the Veteran.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with two VA examinations in April 
2007 and January 2010 (the later one was provided due to 
additional evidence being associated with the claims file).  
The examiners elicited a history from the Veteran, examined 
him, reviewed the claims file, and provided a clear rationale 
for their opinions.  Based thereon, the Board finds these VA 
examinations to be adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  

Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).\

The Veteran served on active duty in the Army from January 
1979 to October 1980.  The Veteran essentially contends that 
his scoliosis was aggravated by an in-service back injury or 
that he otherwise incurred degenerative arthritis of the 
lumbar spine due to an in-service back injury.

A December 1978 entrance examination report reflects a 
finding of preexisting "moderate scoliosis of the dorsal 
spine" upon entry.  A diagnosis of "mild kyphoscoliosis" 
was also recorded.

A February 1979 service treatment record reflects that the 
Veteran reported having "passed out and fell," and he 
reported experiencing lower back pain.  A diagnosis of back 
pain and a bruise was recorded.  Range of motion was noted as 
within normal limits, and tenderness to the touch was also 
noted.  A week later, a March 5, 1979 service treatment 
record reflects that the Veteran complained of continuing to 
experience lower back pain, and a diagnosis of lower back 
pain due to a muscle strain was recorded.  Range of motion 
was noted as good, and "no significant abnormalities" was 
noted.  A March 9, 1979 orthopedic evaluation reflects that 
the Veteran continued to complain of lower back pain, that 
his back revealed full range of motion and a normal gait, and 
a diagnosis of a lower back strain was recorded.  A second 
March 12, 1979 orthopedic evaluation reflects that the 
Veteran continued to report lower back pain, but his x-rays 
were within normal limits.

Over a year later, a June 1980 service treatment record 
reflects that the Veteran complained of lower back pain and 
was diagnosed with a muscle spasm.  July and August 1980 
service treatment records reflect that the Veteran complained 
another three times of lower back pain and was diagnosed with 
a muscle strain.  The Board notes that an August 1980 service 
treatment record reflects "I feel this man is coming on sick 
call for secondary gain," and full range of motion was 
noted.  At separation, the Veteran reported a history of 
recurrent back pain, but the report of his accompanying 
physical evaluation is negative for any clinical findings of 
the spine.

The first post-service treatment record reflecting any 
complaints of back problems is an April 1988 VA treatment 
record that reflects the Veteran complained of experiencing 
lower back pain for four to five months and reported a 
"history of trauma."  The record reflects a diagnosis of 
back strain was recorded.

Three months later, a July 1988 VA treatment record reflects 
that the Veteran complained again of experiencing "back 
problems," and it was noted that he reported experiencing 
lower back pain for several years.  On examination, no spinal 
or paraspinal tenderness was noted, and full range of motion 
"quite easily" was recorded.  The record reflects a 
diagnosis of chronic lower back pain, "probably 
musculoskeletal."

The Board notes that there are no records of any complaints 
of back problems between August 1988 and November 2002, a 
period of almost 15 years.

Meanwhile, a July 1995 VA radiological report prepared in 
connection with a cardiovascular evaluation reflects findings 
of "marked scoliosis convex to the left in the upper thorax 
and to the right in the lower thorax."  A February 2004 VA 
radiological report prepared in connection with another 
cardiovascular evaluation reflects an impression of 
"scoliosis of the spine showing convexity to the right."  
"Childhood scoliosis" is also noted in the Veteran's 
medical history in VA treatment records dated in January 2004 
and January 2005.

VA treatment records dated between December 2002 and January 
2009 reflect intermittent complaints of back pain and 
recorded diagnoses of chronic lower back pain.  See, e.g., VA 
Treatment Records, December 2002, February 2004, December 
2007, November 2008, January 2009.

An April 2007 VA examination report reflects that the Veteran 
reported experiencing low back pain in service starting in 
1979 due to heavy lifting.  The examiner recorded a diagnosis 
of degenerative arthritis of the lumbar spine with chronic 
low back pain.  An April 2007 VA radiological report 
(thoracic) prepared in connection with the above VA 
examination reflects an impression of "stable moderate 
scoliosis of the thoracic spine without bone or joint 
involvement" as well as findings as follows: 

Moderate scoliosis with convexity to the right has 
been unchanged [since 2004].  The bone and joint 
are otherwise intact without evidence of fracture, 
dislocation, bone destruction, or arthritis.

The examiner opined that the Veteran's arthritis of the 
lumbar spine with chronic low back pain was less likely than 
not related to service, reasoning that the Veteran's in-
service lumbar strains were due to heavy lifting generally 
(noting the Veteran's report of such) as opposed to a 
specific incident that would have caused traumatic or 
degenerative arthritis.

A January 2010 VA examination report reflects that the 
Veteran reported that his military occupational specialty 
(MOS) in service involved repairing 30-40 pound generators 
that had to be lifted onto the work surface to do the 
required repairs.  The Veteran reported that he injured his 
back due to the lifting work in service (as opposed to one 
single injury).  The examiner noted the Veteran's history of 
reporting to sick call seven times in service and reporting 
back pain per the service treatment records, and noting that 
he was seen by an orthopedist in service and his x-rays were 
normal.  The examiner also noted the Veteran's post-service 
history of the December 1998 accident when he was hit by a 
car causing a severe fracture of the left leg, as well as his 
medical records showing treatment for multiple falls post-
service due to intoxication.  See, e.g., VA Treatment 
Records, January 1990, July 1990, August 1990, December 1993, 
and April 1996.  The Veteran reported doing lawn care and 
roofing work post-service until the early 1990s when he 
reported he could not find work.  Cf. VA Treatment Record, 
May 2000 (Veteran reported stopping working in December 1998 
due to his accident).

On examination, the January 2010 VA examiner noted that the 
Veteran's left leg was about one inch shorter than his right 
leg, causing an abnormal gait and constant limp, and noting 
that the Veteran stands with his right leg bent at the knee 
to compensate for the shorter left leg (and opining it was 
due to the 1998 injury).  The examiner also noted that the 
Veteran had developmental scoliosis of the lumbar and 
thoracic spine, and he noted that the shape of the Veteran's 
thorax was "eccentric from normal."  The examiner recorded 
a diagnosis of mild to moderate degenerative joint disease of 
the lumbar spine.  The examiner opined that the Veteran's 
developmental scoliosis and left leg injury were the "likely 
cause" of his degenerative joint disease of the lumbar spine 
and resultant lower back pain.  He reasoned that there was no 
continuing disability of the Veteran's lumbar spine in 
service because muscle strains generally heal with rest, and 
that the Veteran's scoliosis was "likely worsened" by his 
injured and shortened left leg.

The December 1978 entrance examination report reflects a 
clinical finding of "moderate scoliosis of the dorsal 
spine" and a diagnosis of "mild kyphoscoliosis."  For this 
reason, the Board finds that the Veteran had preexisting 
scoliosis and that such condition was "noted" upon entrance 
into service.  As such, the presumption of soundness does not 
apply and need not be rebutted.  See 38 U.S.C.A. §§ 1111; 
1153 (West 2002); VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 
(2004).

As noted above, a presumption of aggravation arises where 
there was an increase in a preexisting disability in service 
that was noted on entry, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (2009); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

As noted, the April 2007 VA examiner opined that the 
Veteran's arthritis was not related to military service, but 
did not opine specifically as to whether the Veteran's 
preexisting back disability was aggravated in service.  
Therefore, Board finds that the most probative evidence 
addressing the issue of aggravation is the January 2010 VA 
examination report.  As noted above, the January 2010 VA 
examiner opined that the Veteran's scoliosis was most likely 
worsened "mechanically" post-service due to his leg injury 
in 1998 and resultant leg disability.  This opinion was based 
on a thorough review of the claims file, provides a detailed 
history of the Veteran's scoliosis, in-service complaints of 
back pain, and post-service medical history (as well as his 
history post-service of multiple falls due to intoxication 
and work history doing lawn care and roofing).  The Board 
notes that the examiner's opinion was not phrased in terms of 
addressing directly whether the preexisting disability was 
aggravated by service.  However, when the opinion is viewed 
in its entirety, and in the context of the full examination, 
it is clear that the examiner did not feel that Veteran's 
preexisting back disability permanently worsened during 
service, to include as a consequence of any injury therein.  
Moreover, it is clear that the examiner also felt that, while 
the Veteran's preexisting disability was worse now, this 
worsening was due to the leg injury sustained in an 
automobile accident in 1998.  The examiner's choice of 
language is not error where the opinion is unambiguous.  See 
Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 
Vet. App. 22 (1998).

The Board notes that the VA examiner's opinion is consistent 
with the documented treatment records, which show that he 
complained of back on a few occasions in service, but then 
show no complaints or treatment until approximately 8 years 
after service.  At that time, the Veteran reported only a 
several week history of pain, and made no reference to any 
injury or complaints in service.  Shortly thereafter, he did 
refer to having a several year history of back pain, but, 
again, he made no reference to any injury or complaints in 
service.  Although scoliosis was observed on x-rays in 1995 
during the course of cardiovascular examination, the record 
shows an absence of further documented complaints or 
treatment until 2002, which was several years after the 
accident that resulted in left leg shortening.

The Board notes that there is no contrary, competent opinion 
from a medical professional demonstrating that his scoliosis 
worsening during service or was otherwise aggravated beyond 
the normal course of the disability due to his military 
service.  The Board has considered the Veteran's lay 
assertions that his back was injured during service, and that 
he has experienced worsening symptoms since that time.  
Certainly, the Veteran is competent to report certain 
symptomatology capable of lay observation, such as 
experiencing lower back pain after heavy lifting in service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, there is some documentation corroborating that 
he did complain of back pain on several occasions in service.

However, competency must be distinguished from weight and 
credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
while the Veteran did complain of back pain on several 
occasions in service, first during the period from February 
1979 to March 1979, and again from June 1980 to August 1980.  
Significantly, however, although his complaints initially 
resulted in treatment during the 1980 period, it was 
ultimately determined by an examiner that he as seeking 
treatment for "secondary gain", and not due to legitimate 
back complaints.  The next documented treatment occurred in 
April 1988, at which time the Veteran complained of back pain 
and reported a history of low back strain four or five months 
before.  No reference was made to any injury or complaints 
during military service.  Three months later, a July 1988 VA 
treatment record reflects that the Veteran complained again 
of experiencing "back problems," and it was noted that he 
reported experiencing lower back pain for several years.  
However, no reference was made to any injury or complaints in 
service.  Subsequent treatment records show several instances 
over the next 15 years in which the Veteran sustained severe 
injuries in accidents related to alcohol use.  Although none 
of the alcohol-related injuries apparently involved back 
injuries, they do include the incident that led to the leg 
shortening, which was found by VA examiner to be responsible 
for worsening of his preexisting disability.  In addition, on 
several of those occasions, his medical history was recorded, 
including physical injuries sustained in the past, but no 
reference to any back injury in service was made.  

Given the August 1980 medical finding challenging the 
legitimacy of his back complaints at that time; the lack of 
any reference to military injuries when he sought treatment 
in 1988, as well as the contradictory statements made at that 
time as to the length of his history of back problems; and 
the numerous occasions between 1988 and 2003 in which he was 
extensively evaluated for a number of severe injuries, but 
failed to reference any history of ongoing back problems or 
any history of back injury in service, the Board concludes 
that the Veteran's current assertions of worsening back 
symptoms during and since service are not credible.

In short, the VA examiner clearly felt that the Veteran's 
preexisting back disability was not permanently worsened 
during service, but instead, was worsened more recently by 
the residuals of his post-service leg injury.  As explained 
in detail above, there is no credible lay evidence or 
competent medical evidence to the contrary.  Therefore, the 
Board finds that the evidence does not show a worsening 
during service so as to warrant a presumption of aggravation.  
Furthermore, even if the documented in-service complaints 
alone are sufficient to warrant such a presumption, the Board 
finds that the record overall clearly and unmistakably 
establishes that the Veteran's preexisting back disability 
was not aggravated by service.

Likewise, the Board further finds the January 2010 VA 
examination report to be the most probative evidence of 
record with regard to whether the Veteran's degenerative 
arthritis of the lumbar spine is otherwise related to 
service.  The January 2010 VA examiner opined that the 
Veteran's degenerative arthritis disease of the lumbar spine 
was likely caused by his preexisting scoliosis and post-
service left leg injury.  As noted above, the January 2010 VA 
examiner's opinion is based on a thorough review of the 
claims file and examination of the Veteran, and it provides a 
detailed history of the Veteran's preexisting scoliosis, in-
service complaints of back pain, and post-service medical 
history.  The Board also notes that the January 2010 
examiner's opinion is entirely consistent with the April 2007 
examiner's opinion (with regard to direct service connection) 
that it was less likely as not that the Veteran's 
degenerative arthritis of the lumbar spine was related to 
service.  The Board further notes that there is no competent 
medical evidence contradicting the January 2010 VA examiner's 
opinion.

The Board further finds that the competent evidence of 
record, does not demonstrate arthritis manifested to a 
compensable degree within one year of separation.  As such, a 
grant of service connection on a presumptive basis under 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a), for chronic diseases, 
is not warranted in the instant case.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative arthritis of the 
lumbar spine, and the benefit-of-the-doubt rule is not for 
application.  There is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


